ORDER
PER CURIAM.
Claimant, Charles A. Harter, appeals from a decision of the Labor and Industrial Relations Commission denying his claim for unemployment compensation. The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record; no error of law appears. An opinion would have no precedential value. The parties have, however, been provided with a memorandum for their information only setting forth the reasons for this order.
The decision is affirmed. Rule 84.16(b).